DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 and 16 are objected to because of the following informalities:  
Claim 13 Ln 4, please amend to --the flow control valve controls [[a]] the flow rate of fluid flowing on the parallel path such that the flow rate is a minimum flow rate in a location downstream of the flow control valve is P1 or such that the flow rate is a maximum flow rate when the pressure within the parallel path is P2, 
Claim 16 Ln 9, please amend to --in [[the]] a third position--.
Claim 16 Ln 11, please amend to --in [[the]] a fourth position--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 Ln 5 cites the limitation "the conflux control valve directs fluid flowing from the fourth fluid supply to the third flow control valve”.  In light of the specification, it is unclear how the fourth fluid supply provides fluid to the third flow control valve via the conflux control valve.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the conflux control valve directs fluid flowing from the [[fourth]] first fluid supply to the third flow control valve--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saotome; Yoshimi et al. US 20130129459 A1, hereinafter Saotome.
Regarding claim 1, Saotome discloses a hydraulic machine comprising: a first fluid supply (15); a second fluid supply (13, 14); a first actuator (12); a second actuator (6-8); a first flow control valve (21) directing fluid from the first fluid supply to the first actuator when the first flow control valve is in a first position (the depicted left or right position); a second flow control valve (16, 17, 19); a conflux control valve (22) directing 
Regarding claim 2, Saotome discloses a first fluid path (23) extending from the first fluid supply (15) and passing sequentially through the first flow control valve (21) and the conflux control valve (22); and a second fluid path (paths depicted leading out of (13, 14)) extending from the second fluid supply (13, 14) and passing through the second flow control valve (16, 17, 19).
Regarding claim 3, Saotome discloses the bypass path (24) diverges from the first fluid path (23), in a location upstream of the first flow control valve, and is reconnected to the first fluid path, in a location downstream of the first flow control valve (21, depicted merging within (22)).
Regarding claim 4, Saotome discloses a first orifice (34) located on the bypass path (24).
Regarding claim 10, Saotome discloses the second flow control valve (16, 17, 19) is required to be in the second position for the conflux control valve to be moved to the conflux position (P2, P3, [0029-0032]).
Regarding claim 11, Saotome discloses a parallel path (the line connected to 
Regarding claim 15, Saotome discloses a conflux path (25, 26) extending from the conflux control valve (22) to be connected to the second flow control valve (16, 17, 19); and a check valve (the check valves depicted immediately above valve (22) on lines (25, 26)) located on the conflux path to prevent fluid from flowing from the second flow control valve to the conflux control valve.
Regarding claim 16, Saotome discloses the second fluid supply (13, 14) comprises a third fluid supply (13) and a fourth (14) fluid supply, the second actuator (6-8) comprises a third actuator (6, 8) and a fourth actuator (7), the second flow control valve (16, 17, 19) comprises a third flow control valve (16, 17) and a fourth flow control valve (19), the conflux control valve (22) directs fluid flowing from the first fluid supply (15) to the third flow control valve (16, 17) and the fourth flow control valve (19) when the conflux control valve is in the conflux position (P2, P3), the third flow control valve directs fluid flowing from the first fluid supply and the third fluid supply to the third actuator when the third flow control valve is in a third position [0029-0032], and the fourth flow control valve directs fluid flowing from the first fluid supply and the fourth fluid supply to the fourth actuator when the fourth flow control valve is in a fourth position [0029-0032].
Regarding claim 17, Saotome discloses the first actuator (12) comprises a .

Allowable Subject Matter
Claims 5-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Saotome discloses the claimed invention substantially as claimed, as set forth above for Claim 4 except fails to explicitly state that a cutoff valve located on the bypass path, in a location upstream of the first orifice, to selectively cut off the bypass path.  Further modification of the device of Saotome to include the claimed limitation cannot be performed without improper hindsight bias.
Regarding claim 6, Saotome discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that a cutoff valve located on the bypass path to selectively cut off the bypass path. Further modification of the device of Saotome to include the claimed limitation cannot be performed without improper hindsight bias.
Claims 7-9 are dependent upon claim 6.
Regarding claim 12, Saotome discloses the claimed invention substantially as claimed, as set forth above for Claim 11 except fails to explicitly state that a flow rate control valve located on the parallel path to control a flow rate of fluid flowing on the parallel path. Further modification of the device of Saotome to include the claimed 
Claims 13 and 14 are dependent upon claim 12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.